Exhibit 10.3


SHARE PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT dated as of the 16th day of July, 2008,


BETWEEN:

  INTERDYME TRANSACTIONS, INC., having an office at Via Espana, Galerias
Obarrio, Piso 2, Oficina No. 55, Panama City, Panama


  (the “Purchaser”)



AND:

  ALMADORO MINERALS CORP., a Nevada corporation having an office at 9620
Williams Road, Richmond, British Columbia, V7A 1H2


  (the “Shareholder”)



WHEREAS:

A.     The Shareholder is the registered and beneficial owner of all of shares
in the capital of Ninakhori Minerals S.A. (the “Shares”);

B.     The Shareholder wishes to sell, and the Purchaser wishes to purchase, the
Shares pursuant to the terms and conditions of this agreement;

        NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of
$1.00 and other good and valuable consideration paid by each party to the other,
the receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:

1. The Shareholder agrees to sell and the Purchaser agrees to purchase the
Shares for and at a price of US$1.00 at the date of this agreement (the
“Purchase Price”).


2. The Purchaser will deliver to the Shareholder US$1.00 as consideration for
the transfer of the Shares.


3. The Shareholder represents and warrants to the Purchaser that:


  a. The Shareholder owns the Shares as the legal and beneficial owner thereof,
free of all liens, claims, charges and encumbrances of every nature and kind
whatsoever. The Shares are fully paid and non-assessable and the Shareholder has
due and sufficient right and authority to enter into this agreement and to
transfer the legal and beneficial title and ownership of the Shares to the
Purchaser.


  b. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of the Shares, with the
exception of this agreement.


4.     The effective date of sale and purchase of the Shares will be July 9,
2008 (the “Closing”).

--------------------------------------------------------------------------------



5. At the Closing,


  a. the Shareholder will deliver to the Purchaser the share certificates, duly
endorsed for transfer, representing the Shares, and


  b. the Purchaser will deliver US$1.00 as full payment for the Purchase Price.


6. This agreement will enure to the benefit of and will be binding upon the
parties and their respective successors and assigns.


7. Time will be of the essence of this agreement.


8. The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.


        IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement
as of the day and year first above written.

Interdyme Transactions, Inc.

Per:

/S/                                      
Authorized Signatory

Almadoro Minerals Corp.

Per:

/S/                                      
Authorized Signatory

--------------------------------------------------------------------------------

